                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

MAGDALENA PLACENCIO                          CIVIL ACTION NO. 6:17-cv-01433

VERSUS                                       MAGISTRATE JUDGE HANNA

PROGRESSIVE PALOVERDE                        WITH CONSENT OF THE PARTIES
INSURANCE COMPANY, ET AL.

                          MEMORANDUM RULING

      Currently pending is the motion for summary judgment that was filed by the

defendant, Progressive Paloverde Insurance Company. (Rec. Doc. 25). The motion

is opposed. Oral argument was held on January 24, 2019. Considering the evidence,

the law, and the arguments of the parties, and for the reasons fully explained below,

the motion is GRANTED IN PART and DENIED IN PART.

                                   Background

      On March 25, 2016, the plaintiff was allegedly injured in a motor vehicle

accident that occurred in St. Landry Parish, Louisiana. The plaintiff contends that

she was a passenger in a vehicle that was owned by Genesis Learning Center, LLC,

being driven by Francisca Placencio-Santos, and insured by Progressive under

Commercial Auto Policy No. 04474596-8, which was issued to Genesis. The other

vehicle involved in the accident was allegedly owned by Ravin Renee Savoy, being

driven by Kaylan Malik Coleman, and insured by Progressive under a different

automobile insurance policy.
      The plaintiff asserted a claim under Ms. Savoy’s insurance policy, alleging

that the accident occurred due to the sole fault of Ms. Coleman, the driver of Ms.

Savoy’s vehicle at the time of the accident. That claim, sometimes referred to

hereinafter as “the liability claim,” was ultimately settled. The plaintiff also asserted

a claim for uninsured/underinsured motorist (“UM”) coverage under the policy that

was issued to Genesis. Progressive refers to such circumstances, in which a liability

claim is asserted under a Progressive policy and a UM claim is asserted under a

different Progressive policy following a single motor vehicle accident, as a “dual

loss scenario.”1

      The UM claim is the focus of this lawsuit. Not only does the plaintiff seek

the recovery of UM benefits under the policy, she also seeks the recovery of

penalties, attorneys’ fees, and court costs under La. R.S. 22:1973 and/or 22:1892,

alleging that Progressive acted in bad faith by failing to promptly pay her UM claim.

      In support of the instant motion for summary judgment, Progressive argued

that the plaintiff’s UM claim should be dismissed because the plaintiff breached the

cooperation clause of the insurance policy that was issued by Progressive to Genesis,

under which she is seeking UM coverage. In her opposition brief, the plaintiff

argued that she did not breach the cooperation clause of the policy under which she



1
      Rec. Doc. 32-1 at 2.

                                           2
is seeking UM coverage because she had submitted to Progressive all of the

information necessary to evaluate her UM claim when she dealt with Progressive in

its capacity as the liability insurer of the other vehicle involved in the accident.

Progressive responded to the plaintiff’s argument by establishing (a) that different

adjusters handled the liability claim and the UM claim and (b) that a Progressive

adjuster handling a UM claim is not authorized to obtain copies of the medical

records produced during the adjustment of claims under other Progressive policies.

       The following facts are undisputed:

       Through her counsel, Ms. Placencio promptly notified Progressive of the

accident and sought to recover under the automobile liability insurance policy issued

by Progressive to Ms. Savoy.2 That claim, which was assigned Claim No. 16-

4214959,3 was ultimately settled,4 and Ms. Placencio’s lawsuit against Ms. Savoy

and Ms. Coleman was dismissed.5

       In correspondence to Progressive with regard to negotiating a settlement of

the liability claim,6 the plaintiff’s counsel stated that the plaintiff wished to reserve


2
       Rec. Doc. 27-1 at 5.
3
       Rec. Doc. 27-2 at 1,
4
       Rec. Doc. 27-15.
5
       The suit on the liability claim was dismissed on May 31, 2017. Rec. Doc. 27-16.
6
         Rec. Doc. 27-5 at 7 (letter to Progressive dated January 12, 2017); Rec. Doc. 27-7 at 2
(letter to Progressive dated January 27, 2017); Rec. Doc. 27-8 at 1 (letter to Progressive dated
January 31, 2017); Rec. Doc. 27-10 at 2 (letter to Progressive dated February 6, 2017); Rec. Doc.
                                               3
any UM claim that might have under her own automobile insurance policy.

However, there is no evidence in the record establishing that the plaintiff’s counsel

identified Progressive as Ms. Placencio’s UM insurer or identified the Progressive

policy issued to Genesis as the policy under which she was seeking to recover UM

benefits.

       On or before February 21, 2017, the claimant’s counsel sent a letter of

representation to Progressive, notifying the company of the UM claim. That letter

is not in the record, but Progressive’s response,7 dated February 21, 2017 and

authored by Progressive UM adjuster Jay Toddy, acknowledged receipt of the letter

and requested certain information. Progressive assigned Claim No. XX-XXXXXXX to

the UM claim.8

       The insurance policy that was issued to Genesis, under which Ms. Placencio

seeks UM coverage, contains the following language regarding duties in the event

of an accident or loss:

       A person seeking coverage must:
       1.    cooperate with us [Progressive] in any matter concerning a claim
       or lawsuit;



27-12 at 1 (letter to Progressive dated February 13, 2017); Rec. Doc. 27-15 (letter to Progressive
dated April 10, 2017); Rec. Doc. 27-16 at 2 (partial motion and order to dismiss the suit against
Ms. Savoy, et al., with prejudice).
7
       Rec. Doc. 27-13 t 1.
8
       Rec. Doc. 27-13 at 1.

                                                4
      2.    provide any written proof of loss we [Progressive] may
      reasonably require;
      3.    allow us [Progressive] to take signed and recorded statements,
      including sworn statements and examinations under oath. . . .
                                       ***
      7.    authorize us to obtain medical and other records. . . .9

      On February 22, 2017, Progressive issued its first reservation-of-rights letter

regarding the UM claim.10 The letter quoted the portion of the insurance policy that

lists the insured’s duties in case of an accident or loss and expressly requested that

Ms. Placencio provide a recorded statement to assist in Progressive’s coverage

investigation. As noted above, the insurance policy states that, in the event of an

accident or loss, a person seeking coverage must cooperate with Progressive, must

allow Progressive to take signed and recorded statements, including sworn

statements and examinations under oath, and must authorize Progressive to obtain

medical and other records.11

      That same day, the plaintiff’s counsel e-mailed Mr. Toddy and stated that Ms.

Placencio was “under no obligation whatsoever” to give a recorded statement. 12




9
      Rec. Doc. 25-3 at 6.
10
      Rec. Doc. 25-6 at 26-27.
11
      Rec. Doc. 25-3 at 6.
12
      Rec. Doc. 25-5 at 1.

                                          5
However, to demonstrate her client’s willingness to assist Progressive, the e-mail

requested that Mr. Toddy provide any questions in writing.13

      On February 23, 2017, Mr. Toddy e-mailed a list of thirteen questions

regarding the UM claim to the plaintiff’s counsel.14

      On March 16, 2017, Mr. Toddy sent an e-mail to the plaintiff’s counsel, asking

that the plaintiff provide answers to the written questions previously provided as

well as other information including a copy of itemized medical bills and medical

narratives related to the plaintiff’s claimed injuries.15

      On March 24, 2017, Progressive issued its second reservation-of-rights

letter.16 The letter again quoted the policy’s requirements of an insured in the event

of an accident or loss and requested a recorded statement from Ms. Placencio.

      On May 4, 2017, Progressive issued its third reservation-of-rights letter.17 The

relevant policy provision was again quoted, a recorded statement was requested, and

answers to the written questions provided by e-mail was also requested.




13
      Rec. Doc. 25-5 at 1.
14
      Rec. Doc. 25-7 at 1.
15
      Rec. Doc. 25-8 at 1.
16
      Rec. Doc. 25-6 at 23-24.
17
      Rec. Doc. 25-6 at 19-21.

                                            6
       On May 31, 2017, the suit against Ms. Savoy and Ms. Coleman was

dismissed.18

       On June 7, 2017, Progressive issued its fourth reservation-of-rights letter.19

The letter again quoted the relevant policy provision, again requested that Ms.

Placencio give a recorded statement, and again requested Ms. Placencio’s answers

to the written list of questions previously provided.

       On July 7, 2017, Progressive issued its fifth reservation-of-rights letter.20 The

policy provision was again quoted, a recorded statement was again requested, and

Ms. Placencio’s answers to Progressive’s written questions was again requested.

       On August 15, 2017, Progressive issued its sixth reservation-of-rights letter.21

This letter again quoted the policy language regarding an insured’s duties in the

event of an accident, claim, loss, or suit, requested that Ms. Placencio give a recorded

statement, and requested Ms. Placencio’s answers to the written list of questions

previously provided to her counsel.




18
       Rec. Doc. 27-16. The plaintiff contends that the lawsuit against Ms. Savoy, Ms. Coleman,
and Progressive was filed on February 3, 2017 (Rec. Doc. 27 at 8) but no documentary evidence
corroborating that contention was located in the record.
19
       Rec. Doc. 25-6 at 16-17.
20
       Rec. Doc. 25-6 at 13-14.
21
       Rec. Doc. 25-6 at 9-11.

                                              7
      On August 17, 2017, the plaintiff’s counsel sent a settlement demand letter to

Mr. Toddy at Progressive, summarizing her injuries and demanding full policy limits

of $100,000.22

      On August 24, 2017, Progressive issued its seventh reservation-of-rights

letter.23 The insured’s duties in the event of an accident or loss were again quoted,

an examination under oath was requested, and several documents were requested,

including signed medical authorizations, medical records for the past seven years,

work records for the past seven years, a copy of settlements payments and releases

executed in this matter, an affidavit from the owner and operator of the vehicle, and

a copy of medical bills and records concerning the injuries sustained in the accident.

      On September 5, 2017, the plaintiff’s counsel provided medical authorization

forms to Progressive via e-mail.24           One was a Progressive-supplied medical

authorization that did not contain the last four digits of the plaintiff’s social security

number and was executed by the plaintiff’s counsel rather than by the plaintiff.25

The other authorizations were signed by the plaintiff and dated September 1, 2017




22
      Rec. Doc. 27-17 at 1-6.
23
      Rec. Doc. 25-6 at 5-7.
24
      Rec. Doc. 27-19 at 1.
25
      Rec. Doc. 25-2 at 4 (affidavit of Belinda Merritt).

                                               8
but only authorized the release of records for treatment dates after the date of the

accident.26

      On September 6, 2017, Mr. Toddy sent an e-mail to the plaintiff’s counsel in

which Progressive requested the plaintiff’s permission to obtain and access all prior

injury claims Ms. Placencio had made with Progressive for the past seven years.27

      On September 22, 2017, Progressive issued its eighth reservation-of-rights

letter.28 This letter again quoted the policy provision regarding an insured’s duties

in the event of an accident or loss, and it requested that Ms. Placencio be examined

under oath.

      On that same date, September 22, 2017, the plaintiff’s counsel authorized

Progressive to obtain any prior medical records found in the plaintiff’s prior claims

with Progressive, and Progressive immediately requested the prior claim records.29

      On September 29, 2017, the plaintiff filed this lawsuit.

      Before filing suit, the plaintiff did not provide a recorded statement, did not

respond to the written questions e-mailed to her attorney by Progressive, and did not

provide an examination under oath.


26
      Rec. Doc. 25-2 at 4 (affidavit of Belinda Merritt).
27
      Rec. Doc. 25-10 at 1.
28
      Rec. Doc. 25-6 at 2-3.
29
      Rec. Doc. 25-2 at 4 (affidavit of Belinda Merritt).

                                               9
       The liability claim was handled by Progressive adjusters Ashley Zelaya and

Joel Langford.30 The UM claim was handled by Progressive adjusters Jay Toddy

and Belinda Merritt.31

                                      Law and Analysis

A.     Summary Judgment Standard

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is appropriate when there is no genuine dispute as to any material fact, and the

moving party is entitled to judgment as a matter of law. A fact is material if proof

of its existence or nonexistence might affect the outcome of the lawsuit under the

applicable governing law.32 A genuine issue of material fact exists if a reasonable

jury could render a verdict for the nonmoving party.33

       The party seeking summary judgment has the initial responsibility of

informing the court of the basis for its motion and identifying those parts of the




30
       See, e.g., Rec. Doc. 27-1 at 1, 5; Rec. Doc. 27-5 at 1; Rec. Doc. 27-6 at 1.
31
       See, e.g., Rec. Doc. 25-2 at 1, Rec. Doc. 25-6 at 26-27, Rec. Doc. 25-7, Rec. Doc. 27-13.
32
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Sossamon v. Lone Star State of
Tex., 560 F.3d 316, 326 (5th Cir. 2009); Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th
Cir. 2000).
33
        Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (citing Anderson v. Liberty Lobby,
Inc., 477 U.S. at 252); Hamilton v. Segue Software, Inc., 232 F.3d at 477.

                                               10
record that demonstrate the absence of genuine issues of material fact.34 If the

moving party carries its initial burden, the burden shifts to the nonmoving party to

demonstrate the existence of a genuine issue of a material fact.35 All facts and

inferences are construed in the light most favorable to the nonmoving party. 36

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by pointing out that

there is insufficient proof concerning an essential element of the nonmoving party's

claim.37 The motion should be granted if the nonmoving party cannot produce

evidence to support an essential element of its claim.38

B.     Louisiana Law Applies

       A federal court sitting in diversity must apply state substantive law and federal

procedural law.39 Because this Court has subject-matter jurisdiction over this action

under 28 U.S.C. § 1332, this is a diversity case and Louisiana’s substantive law must


34
      Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986)).
35
       Washburn v. Harvey, 504 F.3d at 508.
36
      Brumfield v. Hollins, 551 F.3d at 326 (citing Matsushita Elec. Indus. Co. v. Zenith Radio,
475 U.S. 574, 587 (1986)).
37
       Norwegian Bulk Transport A/S v. International Marine Terminals Partnership, 520 F.3d
409, 412 (5th Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. at 325).
38
       Condrey v. Suntrust Bank of Ga., 431 F.3d 191, 197 (5th Cir. 2005).
39
      Erie R. R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Gasperini v. Ctr. for Humanities, Inc.,
518 U.S. 415, 427 (1996); Coury v. Moss, 529 F.3d 579, 584 (5th Cir. 2008).

                                               11
be applied.40 To determine Louisiana law, federal courts look to the final decisions

of the Louisiana Supreme Court.41 When the state's highest court has not decided an

issue, the court must make an “Erie guess” as to how the state supreme court would

decide the issue.42 In making such a guess, the federal court may rely upon state

appellate court decisions, unless persuasive data convinces the court that the state

supreme court would decide the issue differently.43 When making an Erie guess

concerning Louisiana law, the Fifth Circuit relies upon “(1) decisions of the

[Louisiana] Supreme Court in analogous cases, (2) the rationales and analyses

underlying [Louisiana] Supreme Court decisions on related issues, (3) dicta by the

[Louisiana] Supreme Court, (4) lower state court decisions, (5) the general rule on

the question, (6) the rulings of courts of other states to which [Louisiana] courts look

when formulating substantive law and (7) other available sources, such as treatises

and legal commentaries.”44



40
       See, e.g., Moore v. State Farm Fire & Cas. Co., 556 F.3d 264, 269 (5th Cir. 2009).
41
       Moore v. State Farm Fire & Casualty Co., 556 F.3d at 269.
42
       Temple v. McCall, 720 F.3d 301, 307 (5th Cir. 2013); Moore v. State Farm Fire & Casualty
Co., 556 F.3d at 269.
43
       Guilbeau v. Hess Corporation, 854 F.3d 310, 311-12 (5th Cir. 2017); Temple v. McCall,
720 F.3d at 307; Mem'l Hermann Healthcare Sys., Inc. v. Eurocopter Deutschland, GMBH, 524
F.3d 676, 678 (5th Cir. 2008).
44
        Gulf and Mississippi River Transp. Co., Ltd. v. BP Oil Pipeline Co., 730 F.3d 484, 488–89
(5th Cir. 2013) (quoting Am. Int'l Specialty Lines Ins. Co. v. Rentech Steel, L.L.C., 620 F.3d 558,
564 (5th Cir. 2010) (quoting Hodges v. Mack Trucks, Inc., 474 F.3d 188, 199 (5th Cir. 2006))).

                                                12
C.     Interpretation of an Insurance Policy

       Under Louisiana law, an insurance policy is a contract between the parties and

should be construed using the general rules of interpretation of contracts set forth in

the Louisiana Civil Code.45 The role of a court interpreting the terms and provisions

of an insurance policy is to determine the common intent of the parties.46 “If the

policy wording at issue is clear and unambiguously expresses the parties' intent, the

insurance contract must be enforced as written.”47

D.     The Cooperation Clause

       Many insurance policies, like the one at issue in this lawsuit, contain clauses

requiring the insured to cooperate with the insurer in providing information relevant

to the insured’s claim. A cooperation clause protects the insurer against fraud by

enabling it to obtain relevant information concerning the claimed loss while the

information is fresh.48 “The underlying purpose of a cooperation clause is to allow




45
       Cadwallader v. Allstate Ins. Co., 02–1637 (La. 06/27/03), 848 So.2d 577, 580; La. Ins.
Guar. Ass'n v. Interstate Fire & Cas. Co., 630 So.2d 759, 763 (La. 1994). See, also, Hamilton v.
State Farm Fire & Cas. Ins. Co., 477 Fed. App’x 162, 165 (5th Cir. 2012)
46
       La. Ins. Guar. Ass'n v. Interstate Fire & Cas. Co., 630 So.2d at 763.
47
       Cadwallader v. Allstate Ins. Co., 848 So.2d at 580. See also Hamilton v. State Farm Fire
& Cas. Ins. Co., 477 Fed. App’x at 165.
48
      Johnson v. Geovera Spec. Ins. Co., 657 Fed. App’x 301, 304 (5th Cir. 2016) (per curiam);
Hamilton v. State Farm Fire & Cas. Ins. Co., 477 Fed. App’x at 165-66.

                                               13
the insurer to obtain the material information it needs from the insured to adequately

investigate a claim of loss prior to the commencement of litigation proceedings.”49

Under Louisiana law, an insured's compliance with the provisions of an insurance

policy is a condition precedent to recovery.50 Therefore, an insured's failure to

cooperate may be held to be a material breach of the policy and a defense to an

insured's lawsuit on the policy.51 More particularly, an insured’s failure to submit to

an examination under oath or its refusal to produce requested documentation may

violate the policy’s cooperation clause.52 But the cooperation clause is not merely

an “escape hatch” that an insurer may use when an insured fails to comply with

trivial policy requirements.53 Instead, a failure to cooperate precludes recovery when

the insured engages in a “protracted, willful, and apparently bad faith refusal” to




49
       Hamilton v. State Farm Fire & Cas. Ins. Co., 477 Fed. App’x at 166.
50
       LeBlanc v. Davis, 254 La. 439, 445-446 (1969); Lee v. United Fire & Cas. Co., 607 So.2d
685, 688 (La. App. 4th Cir. 1992).
51
        Kerr v. State Farm Fire & Cas. Co., 511 Fed. App’x 306, 307 (5th Cir. 2013); Hamilton v.
State Farm Fire & Cas. Ins. Co., 477 Fed. App'x at 165; Lee v. United Fire & Cas. Co., 607 So.2d
at 688.
52
       See Kerr v. State Farm Fire & Cas. Co., 511 Fed. App’x at 307; Hamilton v. State Farm
Fire & Cas. Ins. Co., 477 Fed. App’x at 165; Mosadegh v. State Farm Fire & Cas. Co., No. 07-
4427, 2008 WL 4544361 at *3 (E.D. La. Oct. 8, 2008), aff’d 330 Fed. App’x 65 (5th Cir. 2009).
53
       Kerr v. State Farm Fire & Cas. Co., 934 F.Supp.2d 853, 857 (M.D. La. 2012), aff’d, 511
Fed. App’x 306 (5th Cur, 2013) (citing Jackson v. State Farm Fire & Cas. Co., No. 06–7202, 2010
WL 724108, at *8 (E.D. La. Feb. 22, 2010).

                                              14
comply with a cooperation clause.54 Whether the cooperation clause has been

breached is a serious matter, and the dismissal of a suit before trial based on the

breach of a cooperation clause has been described as a “draconian remedy which

[courts] do not favor.”55

       An insurer seeking the dismissal of a lawsuit on a motion for summary

judgment based on the insurer’s alleged failure to comply with the policy’s

cooperation clause must meet a heavy burden and clearly demonstrate

noncompliance by the insured.56 The insurer must demonstrate that it (1) made a

diligent effort to obtain the information requested from the insured, and (2) that the

failure of the insured to provide such information was both material and

prejudicial.57 In particular, the burden is on the insurer to prove actual prejudice.58

Whether an insured breached the duty of cooperation is a factual inquiry.59


54
       Southern Fidelity Ins. Co. v. Martin, No. 13-0496, 2013 WL 6665579, at *8 (E.D. La. Dec.
17, 2013) (citing Lee v. United Fire & Cas. Co., 607 So.2d at 687).
55
       Kerr v. State Farm Fire & Cas. Co., 934 F.Supp.2d at 857-58 (citing Lee v. United Fire &
Cas. Co., 607 So.2d at 685).
56
      Lovett v. State Farm Fire and Casualty, Co., No. 11-0518, 2012 WL 13059557, at *4
(W.D. La. Nov. 1, 2012) (citing Jackson v. State Farm Fire & Cas. Co., 2010 WL 724108 at *8).
57
        Lovett v. State Farm Fire and Casualty, Co., No. 11-0518, 2012 WL 13059557, at *4
(citing Jackson v. State Farm Fire & Cas. Co., 2010 WL 724108 at 8).
58
       Jackson v. State Farm Fire & Cas. Co., 2010 WL 724108 at 8 (citing Trosclair v. CNA Ins.
Co., 637 So.2d 1168, 1170 (La. App. 4 Cir. 1994), writ denied, 642 So.2d 874 (La. 1994)).
59
        Breaux v. Cozy Cottages, LLC, 2014-486 (La. App. 3 Cir. 11/12/14), 151 So.3d 183, 190
(citing Freyou v. Marquette Cas. Co., 149 So.2d 697, 1 (La. App. 3 Cir. 1963), writ refused, 150
So.2d 771 (1963)); Copelin v. State Farm Ins., No. 06-4115, 2009 WL 361088, at *5 (E.D. La.
                                              15
Therefore, a valid dispute concerning whether the insured breached the policy’s

cooperation clause will preclude summary judgment in the insured’s favor.

D.       Does the Cooperation Clause Apply to the Plaintiff?

         At oral argument, the plaintiff argued that the cooperation clause does not

apply in this case because Ms. Placencio is seeking UM “benefits” under the

insurance policy but is not seeking UM “coverage.” The plaintiff also argued that

she was not a party to the insurance contract between Progressive and Genesis and

consequently did not owe any contractual duty to Progressive. These arguments are

unpersuasive.

         Even though this Court sought supplemental briefing after the parties had

already briefed the issues raised in Progressive’s motion for summary judgment,

these issues were not addressed in the plaintiff’s briefing but were raised for the first

time at oral argument. “It is axiomatic that a summary judgment may be rendered

or affirmed only as to those issues set forth in the motion under consideration by the

court at that time.”60 The purpose of oral argument is allow the parties a chance to

flesh out their existing theories of the case; it is not designed to provide an




Feb. 12, 2009) (“Whether a cooperation clause has been breached or not is generally a question of
fact that must be determined by the facts and circumstances of each case.”)).
60
         Lebrun v. Baker Hughes Inc., No. 15-01828, 2017 WL 5485371, at *6 (W.D. La. Nov. 14,
2017).

                                               16
opportunity for a party to present an entirely new theory of the case.61 Therefore, “it

is patently unfair to consider arguments [first raised] at oral argument that were not

fully briefed.”62 Furthermore, courts generally do not consider contentions raised

for the first time at oral argument.63 Therefore, because these issues were not raised

in any opposition memorandum filed by the plaintiff, these issues are considered

waived.64

       Further, without actually resolving the first issue raised by the plaintiff at oral

argument, this Court notes that the argument likely lacks substantive merit. In

numerous cases addressing whether a person can recover damages under the UM

provisions of an automobile insurance policy, the Louisiana Supreme Court has

referred to “UM coverage.”65 UM benefits are the amount of damages paid out when


61
       Quarles v. Helmerich & Payne International Drilling Co., No. 16-2038, 2017 WL
2955346, at *2 (E.D. La. June 29, 2017) (citing United States v. Liggins, 155 F.Supp.3d 665, 668
(N.D. Miss. 2016)).
62
       Quarles v. Helmerich & Payne International Drilling Co., 2017 WL 2955346, at *2.
63
        Martinez v. Mukasey, 519 F.3d 532, 545 (5th Cir. 2008); Mikesha v. City of Galveston, 451
F.3d 376, 381 (5th Cir. 2006) (“as a general matter we do not address newly minted arguments at
oral argument”); Herrmann Holdings Ltd. v. Lucent Technologies, Inc., 302 F.3d 552, 562 n.2 (5th
Cir. 2002); Whitehead v. Food Max of Mississippi, Inc., 163 F.3d 265, 270 (5th Cir. 1998).
64
        See, e.g., Texas Brine Company, LLC v. Dow Chemical Company, No. 11-1102 c/w 15-
3325, 2018 WL 655692, at *5 (E.D. La. Feb. 1, 2018); Erfindergemeinschaft UroPep GbR v. Eli
Lilly and Company, No. 2:15-CV-1202-SCB, 2017 WL 275465, at *10 n. 7 (E.D. Tex. Jan. 20,
2017)
65
        See, e.g., Green ex rel. Peterson v. Johnson, 2014-0292 (La. 10/15/14), 149 So.3d 766
(explaining that “[w]hen the existence of UM coverage under a policy of automobile insurance is
at issue. . . a two-step analysis [is used]: (1) the automobile insurance policy is first examined to
determine whether UM coverage is contractually provided under the express provisions of the
                                                17
a person is found to be covered by the UM provision of an insurance policy, and a

person must be an insured as that term is defined by the UM provision of an

insurance policy in order to have UM coverage and therefore qualify for the recovery

of UM benefits.

E.     Did the Plaintiff Violate the Cooperation Clause?

       To resolve the pending motion, this Court must determine whether the

plaintiff violated the cooperation clause in Progressive’s insurance policy. It is

undisputed that the relevant insurance policy contains the following provision:

       A person seeking coverage must:
       1.     cooperate with us in any matter concerning a claim or lawsuit;
       2.     provide any written proof of loss we may reasonably require;
       3.     allow us to take signed and recorded statements, including sworn
       statements and examinations under oath, which we may conduct
       outside the presence of you, a relative, or any person claiming coverage,
       and answer all reasonable questions we may ask as often as we may
       reasonably require;
       4.     promptly call us to notify us about any claim or lawsuit and send
       us any and all legal papers relating to any claim or lawsuit;
       5.     attend hearings and trials as we require;
       6.     submit to medical examinations at our expense by doctors we
       select as often as we may reasonably require;
       7.     authorize us to obtain medical and other records;
       8.     take reasonable steps after a loss to protect the insured auto from
       further loss. . .
       9.     allow us to have the damage to an insured auto or other auto
       involved in an accident or loss inspects and appraised before its repair
       or disposal; and



policy; (2) if no UM coverage is found under the policy provisions, then the UM statute is applied
to determine whether statutory coverage is mandated.”).

                                               18
      10. authorize us access to your business or personal records as often
      as we may reasonably require.66

      It is equally undisputed that Ms. Placencio is “a person seeking coverage”

under the policy. Therefore, she was obligated to comply with the provisions of the

cooperation clause. However, it is also undisputed that, prior to filing suit, Ms.

Placencio did not give a recorded statement, did not agree to be examined under

oath, and did not respond to the list of questions posed by Progressive’s adjuster.

Although the plaintiff advised Progressive that she wished to reserve any UM claim

she might have when she was negotiating a settlement of the liability claim, there is

no evidence that she advised Progressive that she was seeking to recover UM

benefits under the policy that Progressive issued to Genesis until February 2017, or

almost a year after the accident occurred. It is common practice for an insurer to

insist upon boundaries between its liability adjusters and UM adjusters while claims

are being investigated in a dual loss scenario, and it is undisputed that in this case

Progressive assigned one set of adjusters to handle the liability claim and a different

set of adjusters to handle the UM claim. In an affidavit, Erin Lunn Ricouard,

Progressive’s Claims Supervisor—Litigation, stated that Progressive’s Claims

Operating Procedures provide that when an insured has both a third-party liability

claim under a Progressive policy and a first-party UM claim under a different


66
      Rec. Doc. 25-3 at 6.

                                          19
Progressive policy arising out of the same event, separate Progressive adjusters must

handle each claim and the adjusters may not access the medical information

submitted in connection with the other claim unless the injured party has executed

an authorization permitting them to do so.67 The plaintiff’s counsel failed to

appreciate the significance of the boundary between the two sets of adjusters and

opposed Progressive’s motion on the basis that the information and documents that

she had provided to the liability adjusters should have been available to the UM

adjusters and should have precluded her having to provide any further

documentation of her injuries or medical treatment. However, Progressive did not

produce a copy of any written procedures establishing the parameters of the

boundary between the liability adjusters and the UM adjusters, and Progressive did

not explain why the prohibition on the UM adjusters accessing information gathered

during the investigation of the liability claim could not be accessed by or shared with

the UM adjusters after May 31, 2017 when the liability claim had been settled and

the liability lawsuit was dismissed. Further, Progressive’s adjusters were able to

access some information regarding the plaintiff’s prior claims and the injuries

underlying the prior claims. In its briefing, Progressive stated that “information

concerning an insured’s prior losses, including general descriptions of claimed


67
        Rec. Doc. 32-1 at 2 (affidavit of Erin Lunn Ricouard); Rec. Doc. 28-1 (unsworn declaration
of Belinda Merritt).

                                               20
bodily injuries, is available in the ISO claims system,”68 which seems to confirm that

the adjusters were able to access at least some information regarding prior claims.

On January 19, 2017, liability adjuster Joel Langford sent an e-mail to the plaintiff’s

counsel, in which he asked if she was aware of the plaintiff’s prior injury claim

history and prior injury claims,69 suggesting that he had been able to access such

records. On February 2, 2017, Mr. Langford again e-mailed the plaintiff’s counsel

and this time attached records from the files maintained by Progressive regarding

prior losses claimed by the plaintiff.70 But the documents that were allegedly

attached to that e-mail were not placed in the record. Therefore, the record does not

establish the precise information that the adjusters were able to access before

September 22, 2017 when Ms. Placencio expressly authorized the UM adjusters to

access Progressive’s records regarding her prior claims.

      Accordingly, Progressive has established that it made a diligent effort to

obtain the information requested from the insured (particularly as documented in the

eight reservation-of-rights letters) and Progressive has established that the

information it requested was material because it related to the coverage afforded by

the policy, the nature of the injuries allegedly sustained by Ms. Placencio, and the


68
      Rec. Doc. 38 at 1.
69
      Rec. Doc. 27-6.
70
      Rec. Doc. 27-9.

                                          21
amount of damages claimed by Ms. Placencio. But Progressive has not established

that the plaintiff’s failure to provide the requested information earlier was

prejudicial. Whether the information withheld by the plaintiff was prejudicial will

depend on what prior claims information Progressive’s UM adjusters had access to,

particularly in the time period between May 31, 2017 (when the liability lawsuit was

dismissed) and September 22, 2017 (when the plaintiff authorized the UM adjusters

to access Progressive’s records regarding her prior claims, presumably including the

liability claim arising from the same accident that gave rise to her UM claim).

       Accordingly, this Court finds that genuinely disputed issues of material fact

preclude summary judgment in Progressive’s favor at this time with regard to the

issue of whether the plaintiff violated the cooperation clause set forth in the relevant

insurance policy under which she seeks to recover UM benefits.

E.     The Plaintiff’s Claim for Penalties and Attorneys’ Fees

       Ms. Placencio seeks to recover statutory penalties, damages, and attorneys’

fees under La. R.S. 22:1973 and La. R.S. 22:1892, claiming that Progressive failed

to timely pay her UM claim after receiving satisfactory proof of loss.71 La. R.S.

22:1973 imposes a duty of good faith and fair dealing on insurers. Under that statute,

the duty of good faith and fair dealing is breached when an insurer fails to pay a


71
       La. R.S. 22:1973 was formerly designated as La. R.S. 22:1220, and La. R.S. 22:1892 was
formerly designated as La. R.S. 22:658.

                                             22
claim within sixty days after receipt of satisfactory proof of loss if the failure to do

so is arbitrary, capricious, or without probable cause. When such a breach occurs,

penalties may be assessed against the insurer in an amount not to exceed two times

the damages sustained by the insured or $5,000, whichever is greater. Proof of actual

damages suffered due to the delay in payment to an insured is not a prerequisite to

the recovery of penalties for an insurer's breach of its statutory duties,72 but the

insured must prove actual damages to recover any more than the $5,000 penalty. 73

La. R.S. 22:1892(B)(1) requires insurers to make payment within thirty days after

receipt of satisfactory proof of loss. If such a failure is found, the insurer is liable

for the amount of the insured’s loss and shall also be penalized in an amount equal

to fifty percent of the insured's damages or $1,000, whichever is greater, plus

reasonable attorneys’ fees and costs.

       Both statutes are penal in nature and must be strictly construed.74 A plaintiff

may be awarded penalties under only one of the two statutes for the same conduct,

whichever allows the larger amount of penalties.75 When Section 1892 is triggered,


72
       Sultana Corp. v. Jewelers Mut. Ins. Co., 2003-0360 (La. 12/03/03), 860 So.2d 1112, 1119.
73
       Hannover Corp. of America v. State Farm Mutual Auto. Ins. Co., 67 F.3d 70, 76 (5th Cir.
1995); Oubre v. Louisiana Citizen's Fair Plan, 2011-0097 (La. 12/16/11), 79 So.3d 987, 1001-02.
74
        Reed v. State Farm Mut. Auto. Ins. Co., 2003-0107 (La. 10/21/03), 857 So.2d 1012, 1020
(citing Hart v. Allstate Insurance Company, 437 So.2d 823, 827 (La.1983)).
75
        Calogero v. Safeway Ins. Co. of La., 99-1625 (La. 01/19/00), 753 So.2d 170, 174; Kodrin
v. State Farm Fire and Cas. Co., 314 Fed. App’x 671, 679 n. 29 (5th Cir. 2009).

                                              23
an award of attorneys’ fees is mandatory.76 Attorneys’ fees may be awarded under

Section 1892 if penalties are awarded under Section 1973; however, such an award

is discretionary.77

       To recover under either statute, a plaintiff must prove that more than either

thirty or sixty days elapsed after the submission of a satisfactory proof of claim

without the insurer paying the claim and that the insurer’s failure to timely pay the

claim was arbitrary, capricious, or without probable cause. In this case, there is a

genuinely disputed issue of material fact concerning whether the plaintiff submitted

a satisfactory proof of claim, but the plaintiff cannot prove that Progressive’s actions

were in bad faith.

       “One who claims entitlement to penalties and attorney fees has the burden of

proving the insurer received satisfactory proof of loss as a predicate to a showing

that the insurer was arbitrary, capricious, or without probable cause.”78                     A

satisfactory proof of loss is that which is sufficient to fully apprise the insurer of the

insured's claim.79 To establish a satisfactory proof of loss with regard to a UM claim,




76
       Calogero v. Safeway Ins. Co. of La., 753 So.2d at 174.
77
       Calogero v. Safeway Ins. Co. of La., 753 So.2d at 174.
78
       Reed v. State Farm Mut. Auto. Ins. Co., 857 So.2d at 1020.
79
       McDill v. Utica Mut. Ins. Co., 475 So.2d 1085, 1089 (La. 1985); Hart v. Allstate Ins. Co.,
437 So.2d 823, 828 (La. 1983).

                                               24
the insured must establish that the insurer received sufficient facts which fully

apprise the insurer that (1) the owner or operator of the other vehicle involved in the

accident was uninsured or underinsured; (2) that he was at fault; (3) that such fault

gave rise to damages; and (4) establish the extent of those damages.80 An insurer's

actions are “arbitrary and capricious” when its willful refusal of a claim is not based

on a good faith defense,81 or is unreasonable or without probable cause.82 When the

insurer has legitimate doubts about coverage, however, the insurer has the right to

litigate the claim without being subjected to damages and penalties.83 “The statutory

penalties are inappropriate when the insurer has a reasonable basis to defend the

claim and acts in good-faith reliance on that defense.”84

       In this case, Ms. Placencio has not satisfied her burden of proof. Although

she argued that she provided Progressive’s liability adjusters with evidence

establishing that she was injured in the subject motor vehicle accident and incurred




80
       McDill v. Utica Mut. Ins. Co., 475 So.2d 1085, 1089 (La. 1985); Hart v. Allstate Ins. Co.,
437 So.2d 823, 828 (La. 1983).
81
        Calogero v. Safeway Ins. Co. of La., 753 So.2d at 173 (citing Louisiana Maintenance
Servs., Inc. v. Certain Underwriters at Lloyd's of London, 616 So.2d 1250, 1253 (La. 1993)).
82
       Calogero v. Safeway Ins. Co. of La., 753 So.2d at 173 (citing Darby v. Safeco Ins. Co., 545
So.2d 1022, 1029 (La. 1989)).
83
       Calogero v. Safeway Ins. Co. of La., 753 So.2d at 173 (citing Darby v. Safeco Ins. Co., 545
So.2d at 1029)).
84
       Reed v. State Farm Mut. Auto. Ins. Co., 857 So.2d at 1021.

                                               25
medical expenses for the treatment of those injuries, there is no evidence in the

record establishing that she provided proof of her injuries or treatment or any other

information concerning her claim to the UM adjusters between the date of the

accident in March 2016 and September 2017. The plaintiff through her counsel

waited until almost a year after the accident before advising Progressive that she had

a UM claim under the policy issued to Genesis in addition to her liability claim under

the policy issued to Ms. Savoy. Between February and September 2017 – a period

of some eight months – Ms. Placencio’s counsel prevented her client from giving a

recorded statement, failed to answer the written questions posed by Progressive,

failed to provide completely filled out medical authorization forms signed by the

plaintiff and covering a time period preceding the accident, failed to provide

employment records, failed to allow the plaintiff to give an examination under oath,

and failed to provide copies of the treatment notes and bills for medical services

related to the injuries the plaintiff claims to have sustained in the motor vehicle

accident. Progressive contends that its UM adjusters were precluded from obtaining

medical information from its liability adjusters without the consent of the insured,

and Ms. Placencio did not give her consent for the UM adjusters to obtain

information from the liability file until September 22, 2017. She filed suit against

Progressive a week later. Thus, the plaintiff did not establish that she provided

Progressive with a satisfactory proof of loss before she filed suit or that she gave

                                         26
them a sufficient amount of time to review that information and decide whether a

payment would be tendered.

      The earliest date on which the plaintiff might have provided a satisfactory

proof of loss was September 22, 2017 when she provided medical authorization

forms and consented to have the UM adjusters access the records from her prior

claims against Progressive. Therefore, Ms. Placencio did not allow Progressive a

thirty-day or sixty-day time period in which to review the information and decide

whether to pay her claim. Instead, she filed suit only seven days later, without

affording ample time for Progressive to review the records and evaluate whether she

was entitled to UM coverage and benefits. Therefore, Ms. Placencio did not

establish that Progressive was arbitrary, capricious, or without probable cause in

failing to timely pay UM benefits, and Ms. Placencio is not entitled to recover under

either good faith statute.

      Furthermore, a plaintiff who possesses information that would suffice as

satisfactory proof of loss but does not relay that information to the insurer is not

entitled to a finding that the insurer was arbitrary, capricious, or without probable

cause in failing to pay the claim.85 Ms. Placencio claims that she had information

constituting satisfactory proof of her claim and that she had previously submitted



85
      Reed v. State Farm Mut. Auto. Ins. Co., 857 So.2d at 1021.

                                             27
that information to Progressive through its liability adjusters.             But when

Progressive’s UM adjusters requested that she submit that information to them, Ms.

Placencio declined to do so.        Assuming without deciding that all necessary

information had already been submitted to the liability adjusters, Ms. Placencio

could have avoided this dispute by submitting the requested information to the UM

adjusters. Her failure to do so precludes a finding that Progressive acted arbitrarily,

capriciously, or without probable cause in failing to pay her claim.

      Progressive contends that there are coverage issues that cannot be resolved

until it obtains certain information from the plaintiff. Thus, Progressive contends

that it has legitimate doubts about coverage. On February 23, 2017, Progressive sent

the plaintiff a list of thirteen questions, asking about topics related to coverage under

the policy, and there is no evidence that those questions were ever answered by the

plaintiff. In such a situation, when a legitimate issue concerning coverage exists,

there is no basis for the imposition of bad faith penalties.

      Although the motion now before this Court is Progressive’s motion for

summary judgment, this is a situation in which the issue raised by Progressive is not

one on which it will bear the burden of proof at trial. Therefore, to prevail on its

motion, Progressive need only point out the plaintiff’s failure to prove the elements

of her claim. The plaintiff failed to prove that she submitted satisfactory proof of

her UM claim, and she failed to prove that Progressive’s actions were arbitrary,

                                           28
capricious, or without probable cause. Therefore, the plaintiff is not entitled to

recover penalties, costs, or attorneys’ fees under either good faith statute.

Accordingly, to the extent that the plaintiff seeks to recover under La. R.S. 22:1973

and La. R.S. 22:1892, Progressive’s motion for summary judgment is granted, and

the plaintiff’s bad faith claim is dismissed with prejudice.

                                     Conclusion

      For the foregoing reasons, the motion for summary judgment filed by

defendant Progressive Paloverde Insurance Company (Rec. Doc. 25) is GRANTED

IN PART and DENIED IN PART.                 The motion is denied with regard to

Progressive’s contention that the plaintiff breached the terms of the commercial

automobile insurance policy issued to Genesis Learning Center, LLC by failing to

cooperate with Progressive’s investigation of the claim. The motion is granted with

regard to the plaintiff’s claim that Progressive acted in bad faith in failing to timely

pay sums owed under the policy, and that claim is dismissed with prejudice.

      Signed at Lafayette, Louisiana on January 28, 2019.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                          29
